Deandre Ricardo Williams v. State of Maryland, No. 9, Sept. Term, 2015 Opinion by
Battaglia, J.

CONSTITUTIONAL CRIMINAL PROCEDURE – FIFTH AMENDMENT –
RIGHT TO REMAIN SILENT – INVOCATION
During a custodial interrogation, a suspect’s statement “I don’t want to say nothing. I don’t
know” was an ambiguous statement such that a reasonable police officer in the
circumstances would not have understood him to be invoking his right to remain silent.


CRIMINAL LAW – MARYLAND COMMON LAW - CONFESSION – IMPROPER
PROMISES OR INDUCEMENTS
Presenting a suspect with two characterizations of a homicide and advising the suspect of
the possible consequences of a verdict of first degree murder is not an improper
inducement.
Circuit Court for Prince George’s
County, Maryland
Case No. CT110710X
Argued: October 6, 2015

                                        IN THE COURT OF APPEALS
                                             OF MARYLAND

                                                     No. 9

                                            September Term, 2015


                                      DEANDRE RICARDO WILLIAMS

                                                       v.

                                           STATE OF MARYLAND


                                                 Barbera, C.J.
                                                 Battaglia
                                                 Greene
                                                 Adkins
                                                 McDonald
                                                 Watts
                                                 Harrell, Jr., Glenn T.
                                                 (Retired, Specially
                                                 Assigned)

                                                        JJ.


                                             Opinion by Battaglia, J.
                                    Barbera, C.J., Adkins and McDonald, JJ.,
                                                     dissent.


                                           Filed: December 18, 2015
         Was Petitioner Deandre Ricardo Williams’s statement that “I don’t want to say

nothing. I don’t know” an ambiguous or clear invocation of his right to remain silent under

Miranda v. Arizona, 384 U.S. 436, 86 S. Ct. 1602, 16 L. Ed. 2d 694 (1966)? Whether

Williams’s confession, given after waiving his Miranda rights, was voluntary or the

product of inducement, poses another conundrum.

         Specifically, the questions before us are the following:

         1. Did police violate Petitioner’s right to remain silent during a custodial
         interrogation when he said “I don’t want to say nothing. I don’t know, -” to
         which the police responded “But you don’t have to say nothing” but
         continued with the interrogation?

         2. Did the police interrupting Petitioner while he invoked his right to remain
         silent convert an unambiguous invocation into an ambiguous invocation?

         3. Was Petitioner’s confession involuntary under Maryland common law
         because the police implied that Petitioner might see outside again if he
         confessed to a robbery gone bad instead of a premeditated murder?

The State filed a Conditional Cross-Petition for Writ of Certiorari, which we also granted,

but do not reach.1




1
    The State’s conditional cross-petition posed the following question:

         Where the officers were still in the process of explaining Williams’s rights
         to him, and had not yet said or done anything that would have been
         reasonably likely to elicit an incriminating response from Williams, did the
         Court of Special Appeals err in ruling that Williams was being interrogated
         for purposes of Miranda?
       We shall hold that Williams’s invocation of his right to remain silent by saying “I

don’t want to say nothing. I don’t know” was ambiguous and that his confession was

voluntary.

       Williams was indicted in the Circuit Court for Prince George’s County for first

degree murder, second degree murder, first degree assault, use of a handgun in the

commission of a crime of violence, second degree assault, reckless endangerment and

carrying a handgun. The charges arose from the shooting death of Justin DeSha-Overcash

on January 10, 2011 in College Park. Ultimately, Williams was convicted and sentenced

to life in prison, with all but 49 years suspended for first degree murder, as well as a

concurrent 20 years sentence for the use of the handgun in the commission of a crime of

violence.

       Prior to trial, Williams moved for the suppression of a confession he had given to a

Detective Harris and Sergeant Gregory McDonald of the Prince George’s County Police.

Detective Harris and Sergeant McDonald had interviewed Williams in an interrogation

room in the District of Columbia; the interview was digitally recorded, then later copied to

a DVD and transcribed.

       The video and the transcript reflect Detective Harris and Sergeant McDonald asking

whether Williams wanted to speak with them and noting several times that he did not have

to talk:

       [DETECTIVE HARRIS]: (Inaudible). Heard you was fast as lightening.
       Lightening. Okay. The reason why me and Sergeant McDonald are here, we
       are investigating an incident that happened in January. We been working
       nonstop on it. Through our investigation your name came up, okay?



                                             2
[WILLIAMS]: Uh-huh.

[DETECTIVE HARRIS]: Now, what we have now are what other people
have been saying about it. It was enough for us to get an arrest warrant for
you, okay? What we'd like to do is give you an opportunity to answer any
questions that we may have, or ask us any questions that you have about the
incident. We want to ask you questions. You can stop answering at any time.
You don't have to talk to us. We want you to talk to us, to be honest with you.
Like I say, it's your prerogative. Like I said, you can talk to us about anything.
If you are wondering what we may have to say, this is your opportunity to
say, okay.

[WILLIAMS]: What's the incident?

[DETECTIVE HARRIS]: Huh?

[WILLIAMS]: I said what's the incident?

[DETECTIVE HARRIS]: What's the answer to what?

[WILLIAMS]: I said what's the incident?

[DETECTIVE HARRIS]: Well, we'll get into it after I, if you want to know
about it, if you want to know what we're talking about, I'm going to have to
read you your rights. You have the right to talk to us, you have the right not
to talk to us. You have the right to talk to us and stop talking at any time.
You understand that? Like I said, we'd like to lay everything out for you and
then sit back and listen to what you have to say. We'll listen to anything that
you have to say. Anything. You can dispute anything that we might say, and
then we'll listen to you. You understand that? Okay. Like I said, all we have
at this point is what we've heard up to this point. We would love to hear from
you. You understand? We're fair. You've probably got two of the fairest
people at the Homicide Unit talking to you right now, okay? Like I said, that's
your prerogative. Like I said, we'd love to lay it out and get you to talk to us,
but like I said, you don't have to. But we would love for you to talk to us, and
we can stop so you can see exactly where we're coming from and go from
there. Is that something you'd like to do?

[WILLIAMS]: I don't even know what's going on. That's why I ask you
what's the incident.




                                        3
[DETECTIVE HARRIS]: That's what I said. I can read you your rights. Like
I said, after that, we can talk. Like I said, if you don't like what I'm saying
you ain't got to say nothing.

[WILLIAMS]: I don't know what's going on, so I—

[DETECTIVE HARRIS]: Okay. This incident happened January in College
Park. Through our investigation your name came up. Like I said, this is your
opportunity to say, yeah, you were involved or no, you weren't involved.

[WILLIAMS]: I don't know anything about what you all are talking about.

[SERGEANT MCDONALD]: Well, we can get to that. We got to go over
your, your rights, first.

[WILLLIAMS]: I know. I still, I don't know what,—

[SERGEANT MCDONALD]: I understand that. I understand that. But we
got to go through the process. Before we can ask you were you involved, we
got to,—

[DETECTIVE HARRIS]: We got stuff we got to take care of before we,—

[WILLIAMS]: Yeah, I understand that. I still don't know,—

[SERGEANT MCDONALD]: I understand that. But we still got to go
through the process, though. You know. We want to talk to you, but we got
to go through the process.

[DETECTIVE HARRIS]: We want to lay everything out to you, but you have
to agree to, you want to at least hear what we have to say, and that's fine. But
you say you don't, once we read you your rights, if you don't have nothing to
do with it, then we just get up and roll. But we can't get into it until we get
through that. That's all I'm saying. So if you're sitting here and wondering
why you're here, we, we're ready to tell you why you are here.

[WILLIAMS]: We already know but it's so, you all sound, it sounds so
confusing. I don't know—

[SERGEANT MCDONALD]: It's not confusing. Let me break it down to
you like this right here. You be, you watch T.V., right? Do you see when the
police walk up to somebody, and we want to ask you, we want to talk to you
about something, we always read the person their rights? You've seen that on


                                       4
      T.V., right? They say, you've got the right to remain silent. Anything you say
      can and will be used against you in court. You've heard that before, haven't
      you? Yeah. We have to go through that formality to get to what we want to
      talk about. That's, we have to go through that formality.

      [WILLIAMS]: I don't want to say nothing. I don't know,—

      [SERGEANT MCDONALD]: But you don't have to say nothing.

      [WILLIAMS]: Yeah.

      [SERGEANT MCDONALD]: You don't have to say nothing. That's, you
      know, that's your right. But to get to one point, from point A to point B, we
      have to read you your rights. And the key word is, they're your rights. So we
      got to read them to you, so you understand.

(emphasis added).

      In addition to the videotape of the interview, Detective Harris turned on a tape

recorder before reading Williams his Miranda rights and then asking several follow-up

questions:

      [DETECTIVE HARRIS]: And I told you, it's your prerogative, but we'd love
      to get everybody's side. All we got is one side. One side at this point. We
      couldn't risk just asking in confidence. We have to take it.

      (Tape recording begins.)

      [DETECTIVE HARRIS]: My name is Detective Harris with the Prince
      George's County Police Department. Today's date is March 30, 2011. The
      time is 1:58, put 13:58 on here because we use military time. All right? I am
      now going to read to you your rights under the law. If you do not understand
      something I say to you, please stop me and I will explain it to you. Okay?
      You have the right to remain silent. If you chose to give up this right,
      anything that you say can be used against you in court. You have the right to
      talk to a lawyer before you are asked any questions, and have a lawyer while
      you are being questioned. If you want a lawyer but cannot afford one, a
      lawyer will be provided to you at no cost. If you want to answer questions
      now without a lawyer you still have the right to stop answering at any time.
      That's what I emphasized before we started. You understand that? At this
      point in time, would you like to make a statement or would you like to talk


                                            5
      about why we are here, without a lawyer? Okay. Have you been promised
      anything? Have you been offered any kind of reward or benefit, or have you
      been threatened in any way in order to get you to make a statement? Have I
      threatened you? Has he threatened you?

      [WILLIAMS]: (No verbal response.)


      Williams then received a copy of the Prince George’s County Advice of Rights form

from Detective Harris, from which Williams read a portion aloud; the questioning

continued:

      [WILLIAMS]: Man, I don't know. Is this for my best interest?

      [DETECTIVE HARRIS]: Hold on for a second. Now, let me show you a
      couple, a couple of pictures real quick, okay? See, what we don't want you
      to do is have us leave here thinking that you went in there specifically to
      kill somebody. That's what you don't want us to do. You understand that?
      That means you premeditatively went in there with your gun and gunned
      this guy down. You don't really want us to believe you were doing that. Do
      you understand that? Do you understand what I'm saying?

      [WILLIAMS]: Yeah.

      [DETECTIVE HARRIS]: That's different, that's different than a robbery
      gone bad.

      [WILLIAMS]: Yeah. I hear, I hear, I hear what you all are saying, but –

      [DETECTIVE HARRIS: Hold on, hold on, hold on

                                       *   *    *

      [DETECTIVE HARRIS]: Okay. Now, but somebody that we've talked to,
      just let me talk for a minute. You can talk in a minute, said hey man, this
      guy just walked in this house and gunned this dude down, took his stuff,
      and rolled out. Would you want us to believe that? This right up came in,
      gunned him down, didn't say shit, and just smoked this dude and walked out
      the house. That would be a bad thing, wouldn't it? That's no altercation.
      That's no talking. But you, but it was a person there that might have said
      that. Hey man, this black guy just came in, gunned the dude down, and walked


                                           6
out. Now, if somebody said, hey man, he came in. He did try to rob him but
I don't think he tried to kill this dude, and they got into a bad fight, and
actually the guy that came in with the gun felt that maybe he was going to
get hurt and he shot in self defense, now that's a whole different story than
a dude just walked in, pop, killed the dude and walked out, took his stuff,
and rolled, right? That's two different stories that a police officer has to
investigate and charge.

[WILLIAMS]: The only, --

[DETECTIVE HARRIS]: I'm, I'm just saying. That's two scenarios.

Detective Harris again characterized the two different scenarios, stating:

[DETECTIVE HARRIS]: … There are two different charges here. There is
a pre-meditated going in,blasting somebody away, taking their stuff and roll.
That's a bad charge. We go by his story, the fact that you went in there, he
had no intentions on killing this dude. None. Stuff got out of hand, the dude
wouldn't talk, wouldn't putting up what he was saying [sic]. The dude is a
big dude. You're kind of a slim dude, and he wanted to fight. He wanted to
see whether or not you had balls enough to pull the trigger. Came after you,
you gave a warning shot. He still wouldn't listen to what you were saying,
and then bam, all hell broke loose. Glass breaking, whole nine. That's a
different charge, okay? All I'm saying is, I would not, if I were you, I would
not want us to leave here thinking that you walked in that house, popped this
dude, premeditated, walked in there, I'm going to kill this cat, take
everything in the house, and roll out. You may never see outside again if
you let us leave here thinking that.

                                   *    *   *

[DETECTIVE HARRIS]: But, you ain't even go that hard. You didn't even
go that hard, and like I tell you, it's not a, we're not here to ask you things in
reference to were you there or what? We know that. We already know you
were there. That's not the point. The point is, you're the only one, we can't go
by what you said while you were there or what happened. We can't go by what
he said why you were there or what happened, because they may be trying to
cover up, you know, make it look good for you. Maybe they're trying to help
you out. Hey man, he didn't mean to shoot nobody. Man, who, I'm the police.
As far as I'm concerned, you walked up in that joint with the intentions of
killing that dude. But I need to hear from you and figure out how sincere you
are that that's not what you meant to happen. That's the only reason why


                                        7
      we're here, and if we were some heartless bastards we could just, screw it,
      first degree murder. He went in there. He premeditatedly killed that dude,
      and that's it. We ain't taking no deals. We're walking out the door. We ain't
      even talking to you. Send you straight to jail. I mean, if that's the way, I
      mean, but we're not like that. We, we want to give people opportunities.

      The Detective then told Williams he had already been charged; two potential

scenarios again were discussed, at which point Williams confessed:


      [WILLIAMS]: If I'm already being charged.

      [DETECTIVE HARRIS]: Well, you were charged when you got here. I
      mean, that's, --

      [WILLIAMS]: Yeah, yeah, I know.

      [SERGEANT MCDONALD]: But what you think they're going to charge
      you, just grab you off the street?

      [WILLIAMS]: You all tell me I'm already being charged with that shit.
      No matter what you all find out, they're going to smoke my boots
      anyway.

      [DETECTIVE HARRIS]: That's not true.

      [SERGEANT MCDONALD]: No, that's not, that's untrue.

      [DETECTIVE HARRIS]: That ain't true.

      [SERGEANT MCDONALD]: We have to go, like I said, to get from one
      point to the other point, we got, we got certain procedures where we got to
      go through. To get you here, and we had probable cause, what we call
      probable cause to get an arrest warrant for your arrest, because we had
      information that you were involved in this incident. That gives the probable
      cause to get you arrested, bring you, to arrest you. That's the point we're at.
      It's just called probable cause. We're not the court. We just do our end of it,
      and we take care of the, our end, and we, we the first ones that get to talk to
      you.

      [DETECTIVE HARRIS]: And your statement goes a long way. I mean, you,
      just because you're arrested, like you said, we could not risk just going out


                                            8
       and trying to find you without arresting you. We have probable cause for
       that, okay? So we type it up. Your statement goes a long way because we
       have evidence. You already lied to us and said you was never in the house.
       That's a lie. You already lied to us, flat out. Flat out lied to us. You was in
       that house. We know that. All I'm saying is at this point, if I were you, I
       would try to keep my deception or my lies to a minimum because everything,
       everything, it's like a point system. You're getting graded now. You cannot
       lie. You cannot lie. You understand that? When you talk, when it comes to a
       point you're going to be like, damn, why did I tell them that? And them guys
       told me X, Y, Z, and they were straight up with me.

       [SERGEANT MCDONALD]: Yeah. This is me. I'm normally, I mean
       everybody I talk to, I'm always straight up. It is what it is. I've never come
       in, try to, --

       [DETECTIVE HARRIS]: It could be as simple as a robbery gone bad, or a
       flat out cold blooded first degree murder. It's as simple as that. Robbery gone
       bad. First degree murder. Prove it.

       [WILLIAMS]: I'm going to tell you all.

       [DETECTIVE HARRIS]: What happened?

       [WILLIAMS]: I'm going in the joint and shit. I'm [sic] didn't even have a
       mother fucking gun out, or no shit like that. So, like you said, somebody
       came in the house. But at this point, there still wasn't no mother fucking gun
       or nothing like that. The dude rushed me and shit. So I whipped the gun out
       and shit. He tried to take the mother fucking gun. So, I shoot the gun, but I
       don't want to shoot him. He's still trying to take the mother fucking gun.
       Boom. I shoot the gun again. Then after that, I don't know where the fuck I
       shot, but I didn't want to hit him or nothing, no way. I just was trying to get
       him off me and shit, because he was on me and shit, and then that was that.

(emphasis added).

       Williams continued to describe to Detective Harris and Sergeant McDonald the

events at the house which led to the shooting of Justin DeSha-Overcash and then inquired

as to whether or not he might “see the street again”:




                                             9
       [WILLIAMS]: Hell, yeah. Sorry I got to ask you all a question. Even after
       like, I mean, am I ever going to see the street again? You all know.

       [SERGEANT MCDONALD]: Look, dude. We can't get into that.

       [DETECTIVE HARRIS]: We'd love to.

       [SERGEANT MCDONALD]: We'd love to, we can't. We're not allowed to
       go down that road, at all, and I'm not going to go down that road because I
       can't .

       [DETECTIVE HARRIS]: Your statement to us is that you did not
       contentionally (phonetic) go in there to kill that boy, right?

       [WILLIAMS]: Yeah, I didn't want, --

       [DETECTIVE HARRIS]: I told you it was two ways that thing could have
       went. Intentional or unintentional. And you told us it was unintentional.

Williams later spoke to the veracity of his story and stated:


       [WILLIAMS]: … So, of course, they going to tell you all that shit and cover
       their, they cover their end, their ass. But that's what I just told you all. Yeah,
       I know I fucked up as a man and I got to deal with that shit. I'm not going to
       tell you all no lies or no mother fucking stories, for what? It's too late in the
       game for all that, but that’s what happened.

       [SERGEANT MCDONALD]: I respect you for that, brother. I ain't going to
       lie to you. I'll meet you on that one.


       The interview concluded when Williams stated, again, what had happened and

Detective Harris instructed Williams to write down his story:


       [WILLIAMS]: It happened so quick. The white boy was on the computer. I
       think it was either a, it was either a futon bed or a little couch. When I mean
       the shit happened so quick, so say I'm walking down and he going in the
       room. I'm like, man, both of you all sit down on the floor and shit, put you
       all hands out and shit. Soon as I tell them that, I hear the door slam and shit.
       When I turned around, it's somebody walking down the steps, but they


                                              10
       already seen me, so they trying to go out the back, out the back door and shit.
       Boom, soon as I turned my head back the other way, the dude hit me in the
       face with something, so I'm really stumbling back. I'm like, oh, shit. So,
       boom, just reaching for the gun, I was like, boom. I shoot the mother fucker.
       I'm like, man, I'm telling myself, maybe he going to back up and shit so I can
       just, what the fuck, he reached for the fucking gun again, and after that, I'm
       like, man, fuck it. He can keep coming at me and shit. I shot the gun like two
       or three times and I ran the fuck up out of there.

       [DETECTIVE HARRIS]: Okay. What we're going to do now is have you
       write that down. Write your story down and then we'll ask you a couple of
       questions and (inaudible). All right?

       At the hearing on his suppression motion, Williams argued that he made a

declaratory statement invoking his right to silence when, responding to Sergeant

McDonald’s explanation of the formality of going through Williams’s rights, he stated “I

don’t want to say nothing. I don’t know, —” Williams also argued that the statements he

made were involuntary because the detectives presented two scenarios characterizing

different charges and indicated that under one scenario Williams might “see outside again,”

while in the other he would spend his life in prison.

       The State argued, conversely, that Williams’s statement that “I don’t want to say

nothing. I don’t know” was unclear because of the phrase, “I don’t know.” The State also

urged that nothing said by Detective Harris or Sergeant McDonald suggested that Williams

would be offered any deal or receive a lighter sentence by choosing a scenario based on a

robbery gone bad nor had Williams relied on anything the police promised.

       After reviewing the DVD and the transcript, Judge Cathy H. Serrette of the Circuit

Court for Prince George’s County denied Williams’s motion to suppress, after finding




                                             11
Williams’s invocation of “I don’t want to say nothing. I don’t know” to be “ambiguous and

equivocal”:

       This Court finds the I don’t know, as the State indicated, to render what
       would have otherwise been a clear statement at which time the questions
       would have to stop an ambiguous and equivocal statement. Thereafter,
       Sergeant McDonald says, but you don’t have to say nothing.

       Mr. Williams again says, yeah. Then Sergeant McDonald again says, you
       don’t have to say nothing. That, you know, that’s you right. And they
       continue to talk about it, and again, in more or less a lay manner after which
       Mr. Williams says, hold on, I’d like to know what’s going on. So if you all
       got to read me my rights, then go ahead. Where after, the Advice of Rights
       were presented to the Defendant.

       Detective Harris went over the Advice of Rights with the Defendant. He
       asked at this point, would you like to make a statement or would you like to
       talk about why we are here without a lawyer, and the defendant nodded his
       head yes. He went on to say, have you been promised anything, have you
       been offered anything, any kind of reward or benefit or have you been
       threatened in any way in order to get you to make a statement, have I
       threatened you, has he threatened you, and Mr. Williams, the Defendant
       shook his head no. The Advice of Rights went on.

       The Detective asked Mr. Williams if he could read, but didn’t take his word
       for it. He actually had him read something out loud to make sure that he
       wasn’t just asserting that he was intelligent and literate, but indeed he was
       literate, and he then gave it to Mr. Williams to read.

       In observing the DVD, one notes that Mr. Williams did not just take the form
       and sign it as one often does when one gets a contract, but rather actually
       took his time and read over the Advice of Rights which he did then sign.
       Accordingly, this Court does not find the claim, vis-à-vis the Miranda Rights,
       to be a valid claim and finds the State has met its burden as regards to that
       claim.


Judge Serrette then addressed the voluntariness of Williams’s confession and determined

that it was voluntary:




                                            12
      The second issue is the issue of whether or not the actual confessions were
      coerced or whether they were truly, voluntarily and intelligently made. A
      review of the DVD indicated that the interrogation was certainly not a long
      prolonged interrogation. The Defendant was not cuffed. There was no
      allegations of any physical coercion, and the interaction between the
      Defendant, Sergeant McDonald and Detective Harris was indeed cordial. To
      be sure, the detectives distinguished premeditated murder and a robbery gone
      bad. However, Defendant’s refusal to acknowledge on the stand that the gone
      bad part of the robbery gone bad was a shooting of the victim flies in the face
      of the DVD and the transcript and is simply not credible.

      The officers in this matter clearly employed trickery regarding the DNA and
      fingerprinting, yet such trickery is permissible. The question is whether the
      Defendant’s statements were coerced or compelled or whether they were
      freely, voluntarily made.

      The Court agrees with the State that the Defendant was well aware that not
      only did he have an option not to speak, but that he had repeatedly been
      advised that he could stop speaking at any time even if he had started to
      speak. The Court further finds that the Defendant’s statements during the
      interrogation, including that on Page 36, no matter what you all find out,
      they’re going to smoke my boots anyway, and that which is found on Page
      46 of the transcript, I mean, am I ever going to see the street again, do you
      all know, indicate that he did not have the misunderstanding that he now
      alleges.

      Considering the totality of the circumstances, this Court does not find that
      the Defendant’s decision to give a statement was the product of physical or
      psychological coercion, nor that the officer’s conduct in this case overbore
      his will to resist or otherwise brought about a statement not freely self-
      determined by the Defendant. Accordingly, the Court finds that the State met
      its burden of proof, and the motion to suppress will be denied.


      Williams was convicted on a not-guilty statement of facts of first degree murder and

use of a handgun in the commission of a crime of violence. He was sentenced to life in




                                            13
prison, with all but 49 years suspended for first degree murder and a concurrent 20 year

sentence for use of the handgun in the commission of a crime of violence.2

         On appeal, Williams presented two questions;3 the Court of Special Appeals

affirmed. In a reported opinion, Williams v. State, 219 Md. App. 295, 100 A.3d 1208

(2014), rejecting the State’s argument that a pre-Miranda statement was involved, the

intermediate appellate court, noting that the statement “I don’t want to say nothing” was a

clear invocation of the right to silence, concluded that the addition of “I don’t know”

rendered the statement ambiguous:

         We agree with the suppression court, however, that the “I don’t know, —”
         appended to the statement, and made by [Williams] in the same breath as the
         first portion of his comment, renders what would have otherwise been a clear
         statement at which time the questions would have to stop an ambiguous and
         equivocal statement.


Williams, 219 Md. App. at 326, 100 A.3d at 1226 (internal quotation omitted). Our brethren

also determined that, viewed objectively, statements made by Williams prior to his saying



2
    The remaining counts against Williams were placed on the Stet docket.
3
    The questions presented to the Court of Special Appeals were:

         1. Did police violate [appellant’s] right to remain silent during a custodial
         interrogation when he said, “I don’t want to say nothing. I don’t know,—” to
         which the police responded “But you don’t have to say nothing” but
         continued with the interrogation?
         2. Was [appellant’s] confession voluntary under Maryland common law
         because the police implied that [appellant] might see outside again if he
         confessed to a robbery gone bad instead of premeditated murder?

Williams v. State, 219 Md. App. 295, 303 n.3, 100 A.3d 1208, 1213 (2014).


                                              14
“I don’t want to say nothing. I don’t know—” revealed an attempt by him to understand

what the officers were investigating. With respect to the officers’ viewpoint, “[I]t is enough

for our purposes that, from an objective standpoint, a reasonable police officer would have

believed that the comment [Williams] made was ambiguous.” Id. at 328, 100 A.3d at 1227.

       Our intermediate appellate court then addressed the question of whether or not

Williams’s confession was voluntary and “conclude[d] that the police did not make any

improper promises or inducements to secure [Williams’s] confession. Accordingly,

[Williams’s] confession was not involuntary under Maryland’s nonconstitutional law.” Id.

at 339, 100 A.3d at 1234.

       We agree.

       Under Miranda v. Arizona, 384 U.S. 436, 86 S. Ct. 1602, 16 L. Ed. 2d 694 (1966),

an individual in custody, or otherwise deprived of his freedom, must be advised, prior to

any questioning, of his Fifth Amendment4 rights,

       that he has the right to remain silent, that anything he says can be used against
       him in a court of law, that he has the right to the presence of an attorney, and
       that if he cannot afford an attorney one will be appointed for him prior to any
       questioning if he so desires.

Id. at 479, 86 S. Ct. at 1630, 16 L. Ed. 2d at 706-07. If the individual invokes his right to

remain silent, the questioning must cease. Id. at 473-74, 86 S. Ct. at 1627, 16 L. Ed. 2d at

723.



4
  Specifically, the Fifth Amendment to the United States Constitution, made applicable to
the States through the Fourteenth Amendment, provides, “No person shall … be compelled
in any criminal case to be a witness against himself, nor be deprived of life, liberty, or
property, without due process of law …” U.S. Const. Amend. V.

                                              15
       What constitutes an invocation of the right to remain silent and its parameters was

the subject of Berghuis v. Thompkins, 560 U.S. 370, 130 S. Ct. 2250, 176 L. Ed. 2d 1098

(2010), a post-conviction case, in which the Supreme Court considered whether Thompkins

had invoked his right to remain silent by, in fact, remaining silent after being advised of

his Miranda rights. In deciding that silence was not a sufficient invocation, the Court relied

on the tenets of Davis v. United States, 512 U.S. 452, 114 S. Ct. 2350, 129 L. Ed. 2d 362

(1994), which involved the right to an attorney:

       There is good reason to require an accused who wants to invoke his or her
       right to remain silent to do so unambiguously. A requirement of an
       unambiguous invocation of Miranda rights results in an objective inquiry
       that “avoids difficulties of proof and … provides guidance to officers” on
       how to proceed in the face of ambiguity.


Id. at 381, 130 S. Ct. at 2260, 176 L. Ed. 2d at 1111, quoting Davis, 512 U.S. at 458-59,

114 S. Ct. at 2355, 129 L. Ed. 2d at 371. Essentially, the Davis inquiry requires that a

suspect’s invocation of Miranda must be unambiguous:

       If an accused makes a statement concerning the right to counsel “that is
       ambiguous or equivocal” or makes no statement, the police are not required
       to end the interrogation, or ask questions to clarify whether the accused wants
       to invoke his or her Miranda rights. … A requirement of an unambiguous
       invocation of Miranda rights results in an objective inquiry that “avoids
       difficulties of proof and … provides guidance to officers” on how to proceed
       in the face of ambiguity.


Id. at 381, 130 S. Ct. at 2259-60, 176 L. Ed. 2d at 1110-11, quoting Davis, 512 U.S. at 458-

59, 114 S. Ct. at 2355, 129 L. Ed. 2d at 371 (internal citation omitted). The Supreme Court

concluded that, “Thompkins did not say that he wanted to remain silent or that he did not

want to talk with the police. Had he made either of these simple, unambiguous statements,


                                             16
he would have invoked his right to cut off questioning.” Id. at 382, 130 S. Ct. at 2260, 176
L. Ed. 2d at 1111 (internal quotation omitted).

       Heretofore, we have not had the opportunity to address the efficacy of the invocation

of the right to remain silent, but have discussed the logistics of invoking the right to counsel

in Ballard v. State, 420 Md. 480, 24 A.3d 96 (2011). In that case, after Ballard had been

given, and waived, his Miranda rights, he offered several responses to the interviewing

detective’s questions. When the detective pressed Ballard to explain what happened,

Ballard stated, “You mind if I not say no more and just talk to an attorney about this.” Id.

at 485, 24 A.3d at 99. Relying on Berghuis and Davis, we held that Ballard’s statement

was an unambiguous and unequivocal invocation of his right to an attorney. We identified

the phrase “you mind if . . .” as a colloquialism and not as a question to the officers but a

clear message that he wanted an attorney.

       Several of our sister state courts have had occasion to address what constitutes a

clear invocation of the right to remain silent and that which is an ambiguous one. Cases in

which the courts have determined that the right to remain silent has been invoked include

Buster v. Commonwealth of Kentucky, 364 S.W.3d 157 (Ky. 2012), People v. Arroya, 988
P.2d 1124 (Colo. 1999), and State v. Strayhand, 911 P.2d 577 (Ariz. Ct. App. 1995).

       In Buster, after having been read her Miranda rights when she arrived at the police

station, Buster told an officer that “she had nothing to say to him.” 364 S.W.3d at 160. The

Kentucky Supreme Court held that “there was nothing equivocal about Appellant’s

assertion of her right to remain silent”, and that any further questioning of Buster “did not

scrupulously honor [Buster’s] right to cut off questioning.” Id. at 163, 167.


                                              17
       In Arroya, the Supreme Court of Colorado considered, during an interlocutory

appeal, whether the statement, “I don’t wanna talk no more”, was an invocation of Arroya’s

right to remain silent. 988 P.2d at 1127. Arroya had been interviewed two different times

over a span of three hours. Id. During the second interview, when the police officer pressed

Arroya about the circumstances of her son’s death, she made incriminatory statements. Id.

During the interview, the officer asked her if she wanted a break to which she replied, “I

don’t wanna talk no more.” In affirming the suppression of statements she made after the

statement, “I don’t wanna talk no more”, the court cautioned that “the scope of a trial

court’s analysis should not be limited to the words as they appear on their face” and

surveyed “the circumstances surrounding the statement in order to assess the words in

context” before concluding that the trial court properly found Arroya invoked her right to

remain silent. Id. at 1132-33.

       Finally, in Strayhand, Arizona’s intermediate appellate court analyzed the

voluntariness of Strayhand’s confession after he had said, “Well I don’t want to answer

any more. I mean, I’m in, fuck it. I’m going to have a fucked up life.” 911 P.2d at 583, and

later stated, “I can’t do this shit”, and even later remarked, “I’m not going to talk worth a

shit anyway so it doesn’t matter to me.” Id. The court determined that Strayhand’s initial

invocation of his right to silence was clear:

       The Defendant’s first invocation, “Well I don’t want to answer anymore,”
       could not have been clearer. The additional words “I mean I’m in, fuck it.
       I’m going to have a fucked up life” do nothing to confuse or detract from the
       idea that the Defendant did not want to answer any more questions. His other
       repeated indications that he did not want to answer questions, if less clear,
       were clear enough.



                                                18
Id. at 591.

       What constituted an ambiguous and equivocal invocation of the right to remain

silent, conversely, was addressed in U.S. v. Sherrod, 445 F.3d 980, 982 (7th Cir. 2006).

In the case, Sherrod asked the interrogating officer what he was charged with, but the

officer “insisted that they finish reviewing the written Miranda warnings before

proceeding with the interview.” Id. In response, Sherrod declared, “I’m not going to talk

about nothin’” and, further, emphasized, “I’m not gonna talk about nothin’ – if you’d

give me a picture of what’s going on, but I ain’t gonna talk about shit.” Id. Sherrod

argued that his statement that he was “not going to talk about nothing” was an invocation

of his right to remain silent. Id. The Seventh Circuit Court of Appeals affirmed the denial

of Sherrod’s motion to suppress, explaining, “A suspect telling a police officer that he’s

‘not going to talk about nothing’ is as much a taunt – even a provocation – as it is an

invocation of the right to remain silent. When Sherrod wanted to end the interview, he

knew how to do it unambiguously.” Id.

       In. U.S. v. Banks, 78 F.3d 1190, 1196, n.6 (7th Cir. 1996), vacated on other

grounds sub nom. Mills v. United States, 519 U.S. 990, 117 S. Ct. 478, 136 L. Ed. 2d 373

(1996), Banks argued that his statement “Get the f— out of my face. I don’t have nothing

to say. I refuse to sign”, statements made while he was seated in the back of the patrol car

after having been presented with a Miranda waiver form, was a clear invocation of his

right to remain silent. Id. The Seventh Circuit Court of Appeals disagreed, relying on a

finding that the statement was not clear:




                                             19
       Mr. Mills’ response of “I don’t got nothing to say,” standing alone, could be
       construed as an invocation of his right to remain silent. Yet, when placed in
       the context of his other comments, the alternate interpretation—that it was
       merely an angry response to the form in front of him – is also possible. Given
       these two possible interpretations, the magistrate judge’s determination that
       Mr. Mills’ statement, when considered in context, was not a clear,
       unambiguous assertion of his right to remain silent cannot be disturbed by
       this court.
Id. at 1197.

       In State v. Nixon, 298 P.3d 408, 415 (Mont. 2013), Nixon stating repeatedly during

his interview with police, “There isn’t really anything to talk about”, was held to be an

equivocal invocation of his right to silence. When Nixon was arrested, he had been

provided with a copy of his outstanding warrants. Id. at 411. At the start of the interview,

Nixon answered general questions regarding his address and his whereabouts on the

evening in question. Id. After giving Nixon his Miranda rights, the officer asked him, “[D]o

you want talk to me?”. Nixon replied, “There isn’t really anything to talk about” and

repeated that statement each time the officer asked if Nixon was interested in talking. The

court rejected Nixon's assertion that he unequivocally invoked his right to silence,

explaining that given Nixon’s statements, a “reasonable police officer in the circumstances

would understand Nixon’s statements to mean that the outstanding warrants were self-

explanatory and did not provide a sufficient topic of conversation.” Id. at 417.

       Whether the phrase “I don’t know” was an ambiguous invocation of the right to

remain silent was considered in State v. Holmes, 102 P.3d 406, 414 (Kan. 2004). Holmes

stated, “I think I’ll just quit talking. I don’t know” and the Kansas Supreme Court held his

words to be an ambiguous invocation of the right to remain silent. Id. After responding to



                                            20
a 911 call in which Holmes declared that he had shot his girlfriend, the officers, after

reading him his Miranda rights at the scene, asked Holmes about his relationship with the

victim. Id. When they asked him about the fatal shooting of his girlfriend, Holmes shook

his head and said, “I think I’ll just quit talking. I don’t know.” Id. The officer understood

the defendant’s statement “to mean that he was uneasy about the line of questioning and

that he did not appear comfortable with the direction the conversation was taking.” Id. at

419. The Supreme Court of Kansas reasoned that Holmes’s statement “could be construed

as not wanting to talk about the shooting details at that moment in the interrogation but not

knowing if he should. However, Holmes’ statement could also be construed as an assertion

of his right to remain silent. Nevertheless, the officers followed proper procedure by further

inquiring whether he wanted to talk about something else.” Id. at 420.

       In State v. Hassel, 696 N.W.2d 270, 274 (Wis. Ct. App. 2005) cert. denied, 286 Wis.
2d 99 (2005), Hassel’s statement, “I don’t know if I should speak to you” was determined

to be an ambiguous invocation by the Wisconsin intermediate appellate court. The court

determined that Hassel’s statement was not a clear invocation of his right to remain silent,

explaining “[i]t does not indicate Hassel’s desire to remain silent, only his uncertainty as

to whether he should.”5 Id.

       The essential inquiry that the courts rely upon in all of the above cases is whether

the invocation is clear or ambiguous. The test applied, generally, using an objective

standard, is whether a reasonable police officer in the circumstances would understand the


5
  The Wisconsin intermediate appellate court also noted that Hassel conceded that his
statement was ambiguous. State v. Hassel, 696 N.W.2d 270, 274 (Wis. Ct. App. 2005).

                                             21
statement to be an invocation of the right to silence. See Berghuis, 560 U.S. at 381-82, 130

S. Ct. at 2260, 176 L. Ed. 2d at 1110-11.

       Assuming for the sake of our analysis that in the instant case Miranda rights were

implicated, the trial court and our intermediate appellate court determined that the addition

of “I don’t know” rendered Williams’s statement ambiguous. As the trial court stated, the

“I don’t know” at the end of Williams’s first statement, “render[ed] what would have

otherwise been a clear statement at which time the questions would have to stop an

ambiguous and equivocal statement.” The Court of Special Appeals agreed. Our

intermediate appellate court reasoned:

       As a classic expression of uncertainty, “I don’t know” introduced a level of
       doubt into the message being communicated by appellant to Detective Harris
       and Sergeant McDonald. Indeed, the inclusion of those three words strongly
       suggest that appellant himself—let alone the police officers whom the law
       charges with understanding his intent—was unsure of how to proceed. At
       most, [Williams’s] comment suggested that he might want to remain silent.
Williams, 219 Md. App. at 327, 100 A.3d at 1226-27 (emphasis in original).

       In the present case, Williams argues that his statement, “I don’t want to say nothing.

I don’t know” was a clear invocation of his right to remain silent. He asserts that his

statement of “I don’t want to say nothing” followed by “I don’t know” was not an

equivocation, because the detectives cut him off by saying “But you don’t have to say

nothing.” Williams insists, contrary to the trial court’s conclusion, that the only reasonable

interpretation of “I don’t know” was a continuation, not a renunciation, of the previous

sentence, which was confirmed by his tone of voice, speech cadence, and body language.

Finally, Williams argues that there is no need for a court to speculate about the meaning of



                                             22
his “I don’t know”, because Sergeant McDonald repeatedly responded “But you don’t have

to say nothing” after having interrupted Williams.

       The State insists that Williams’s “I’m not going to say nothing. I don’t know” was

the consummate expression of indecision and ambiguity, and, as a whole, was not sufficient

to convey to a reasonable police officer that he wished to stop the interview. The State

disputes Williams’s assertion that Sergeant McDonald cut him off and counters that the

detectives and Williams frequently talked over one another. The State emphasizes that to

speculate about Williams’s tone, cadence, or body language is inappropriate because the

purpose of requiring a suspect to clearly articulate that he wants to invoke his right to

silence is so that police officers do not have to guess what is being said. The State argues

that Sergeant McDonald understood Williams’s statement to express indecision about

whether he wished to proceed, and because of this indecision Sergeant McDonald’s

repeated statements that Williams did not have to speak with them were an attempt to

clarify whether Williams wished to continue to speak with the police.

       Did the addition of “I don’t know” after “I don’t want to say nothing” in the present

case convert what could be construed as a clear statement into an ambiguous one? As in

Holmes, in which the Supreme Court of Kansas interpreted “I think I’ll just quit talking, I

don’t know” as ambiguous, 102 P.3d at 420, a reasonable police officer could have

interpreted Williams’s statement as that of one who, in weighing his options, was deciding

whether or not he wanted to talk. The “I don’t know” statement could have been him

weighing his options about wanting to talk or not knowing whether to speak. Williams may

have been unsure about whether to proceed with the interview and curious about why he


                                            23
was being interviewed. A reasonable police officer could have understood the statement “I

don’t want to say nothing. I don’t know” to be an ambiguous request to remain silent.

       Williams asserts, however, that the officers actually understood that he invoked his

right to silence, because Detective Harris stated, “But you don’t have to say nothing.” The

extended colloquy, however, reflects that Williams consistently stated “I don’t know”

related to his knowledge about the incident in question, to which the detectives responded

repeatedly that he did not have to say anything. Williams repeated a variant of the statement

that he did not know about that which the detectives were investigating six times before

the final “I don’t know”, which could have led a reasonable police officer to believe that

Williams did not want to talk about an incident in January about which he consistently

portrayed ignorance in various contexts during the course of the interview, whether or not

the detectives were talking over him.

       As a result, we determine that the addition of “I don’t know” to the preceding

sentence of “I don’t want to say nothing” created ambiguity as to whether Williams wanted

to invoke his right to remain silent.

       Williams, of course, would have us rely on the cases in which the courts determined

that there was a clear invocation of the right to remain silent. Buster, Arroya, and Strayhand

are inapposite, however, because the language in Buster that she “had nothing to say”, as

well as that in Arroya of "I don’t wanna talk no more", and in Strayhand of “Well I don’t

want to answer any more. I mean, I’m in, fuck it. I’m going to have a fucked up life” were

clearly invocative of the right to remain silent.




                                              24
        Whether Williams’s confession was the result of an improper inducement and, thus,

involuntary under Maryland criminal law is our next inquiry.

        Williams asserts that his confession was involuntary because the detectives implied

Williams “might see outside again if he confessed to a robbery gone bad instead of a

premeditated murder.” Williams alleges that the detectives led him to believe that “a

robbery gone bad was not a ‘bad charge,’ that a deal might be offered if he confessed to a

robbery gone bad, and that his boots might not be smoked if he confessed to a robbery gone

bad.”

        “[U]nder Maryland criminal law, independent of any federal constitutional

requirement, if an accused is told, or it is implied, that making an inculpatory statement

will be to his advantage, in that he will be given help or some special consideration, and he

makes remarks in reliance on that inducement, his declaration will be considered to have

been involuntarily made and therefore inadmissible.” Hillard v. State, 286 Md. 145, 153,

406 A.2d 415, 420 (1979). Judge Irma Raker writing for this Court in State v. Tolbert, 381
Md. 539, 558, 850 A.2d 1192, 1203 (2004), articulated the two-pronged test for

involuntariness by inducement: “We look first to see if the police made a threat, promise,

or inducement. If that prong is satisfied, we look next to see whether there was a nexus

between the promise or inducement and the defendant's confession.” Since Tolbert we have

had occasion to further explore the two-pronged test for voluntariness:

        The first prong of the Hillard test is an objective one. In other words, when
        determining whether a police officer's conduct satisfies the first prong, the
        court must determine whether a reasonable person in the position of the
        accused would be moved to make an inculpatory statement upon hearing the
        officer's declaration; an accused's subjective belief that he will receive a


                                             25
      benefit in exchange for a confession carries no weight under this prong.
      Ultimately, the court must determine whether the interrogating officers or an
      agent of the police made a threat, promise, or inducement. The threat,
      promise, or inducement can be considered improper regardless whether it is
      express or implied.
             If the suppression court finds that the law enforcement officer
      improperly induced the accused, then the second prong of the Hillard test
      requires the court to determine whether the accused relied on that inducement
      in making the statement he or she seeks to suppress. Specifically, the court
      must examine whether there exists a causal nexus between the inducement
      and the statement[.]

Hill v. State, 418 Md. 62, 76-77, 12 A.3d 1193, 1201 (2011), citing Hillard v. State, 286
Md. 145, 406 A.2d 415 (1979) (citations and internal quotation marks omitted).

      In the present case, Judge Serrette, in determining that Williams’s confession was

voluntary, reasoned that the detectives distinguished between premeditated murder and a

robbery gone bad and “employed trickery regarding the DNA and fingerprinting, yet such

trickery is permissible” and found noteworthy that Williams was well aware that he had

“an option not to speak”. Additionally, Judge Serrette determined Williams’s statements

that, “no matter what you all find out, they’re going to smoke my boots anyway” and “I

mean, am I ever going to see the street again” indicated that “he did not have the

misunderstanding he now alleges.” The Court of Special Appeals agreed that Williams’s

confession was voluntary, relying primarily on Ball v. State, 347 Md. 156, 699 A.2d 1170

(1997).

      We agree with our brethren on the Court of Special Appeals that our reasoning in

Ball, 347 Md. at 156, 699 A.2d at 1170, is dispositive. In that case, Ball confessed to the

murder of Debbie Goodwich, was convicted and argued on appeal that his confession was

“induced by improper promises, threats, and psychological coercion.” Id. at 174, 699 A.2d
26
at 1178. During Ball’s interrogation detectives presented him with two documents prepared

by police officers, the first of which stated that “DEBBIE GOODWICH WAS

BRUTALLY KILLED IN HER PARENT’S HOME” and described Ball as “A COLD

BLOODED KILLER.” Id. at 168, 699 A.2d at 1175. The other document, in contrast,

stated that, “DEBBIE GOODWICH WAS ACCIDENTALLY KILLED IN HER

PARENT’S HOME” and described that Ball “HAS HAD A TOUGH LIFE” and “WAS

TRYING TO SUPPORT HIS FAMILY”. Id. at 169, 699 A.2d at 1176. The detective, in

response to a question by Ball, responded that the documents “were two different ways of

characterizing him.” Id. Ball subsequently confessed.

       Ball argued before us that the presentation of two contrasting versions of the killing

and of himself was “psychological coercion” and rendered his statements involuntary. Id.

at 178, 699 A.2d at 1180. We reasoned that “the record [does not] support Appellant's

assertion that the police took advantage of Appellant's ignorance that the two different

scenarios both amounted to first degree murder.” Id. at 180, 699 A.2d at 1181.

       Recognizing that “deception short of an overbearing inducement is a valid weapon

of the police arsenal,” we noted that the police “are permitted to trick the suspect into

making an inculpatory statement.” Id. at 178-79, 699 A.2d at 1180. We explained that,

“[s]imilarly, an appeal to the inner psychological pressure of conscience to tell the truth

does not constitute coercion in the legal sense.” Id. at 179, 699 A.2d at 1181. We concluded

that, “[t]here is no indication that Appellant’s will was overborne by the use of this

interrogation method.” Id. at 180, 699 A.2d at 1181. Furthermore, based on Ball’s

statement asking “what do they do for me” we concluded that he “apparently recognized,


                                             27
therefore, that under either scenario he would be admitting to the murder of Debra

Goodwich.” Id.

       With respect to the argument that his confession was involuntary because of

inducement, we reasoned that Detective Bollinger was merely giving Ball “an opportunity

to explain his criminal behavior in his own words” and any “benefit” to Ball did not amount

to an improper inducement:

       Detective Bollinger was not suggesting to Appellant that the police or any
       other State official would confer any special benefit or advantage on
       Appellant in exchange for a written confession. Rather, the message that
       Detective Bollinger was trying to convey when he stated that it would be
       “better” for Appellant was simply that a written confession would provide
       Appellant an opportunity to explain his criminal behavior in his own words.
       To the extent that this opportunity constituted a “benefit” to Appellant, it did
       not rise to the level of an improper inducement. That Appellant was aware
       that no other benefit was to be realized from providing a written confession
       is evidenced, in fact, by his remark to Detective Bollinger that “I am going
       to convict myself.”

Id. at 176, 699 A.2d at 1179.

       Our reasoning in Ball is applicable in the present case. The officer stated that, “what

we don’t want you to do is have us leaving here thinking that you went in there specifically

to kill somebody” and “that’s different than a robbery gone bad.” As in Ball, presentment

of two different ways of characterizing the situation is not an inducement. As Detective

Harris aptly put it, “That’s two scenarios.” We, thus, agree with the Court of Special

Appeals that “Detective Harris was merely advising appellant of the possible legal

consequences of a verdict of first degree premeditated murder at appellant's future trial.”

Williams, 219 Md. App. at 338, 100 A.3d at 1233.




                                             28
       Williams, however, also relies on Lewis v. State, 285 Md. 705, 722, 404 A.2d 1073,

1082 (1979) in which we stated that there are “limits to the type of police deception which

will be tolerated without rendering a confession involuntary, particularly with regard to

deception concerning constitutional rights.” In addition to other arguments Lewis alleged

that his confession was involuntary and that interrogating officers had stated to him that

“failure to take a lie detector test would essentially amount to an admission of guilt” as

well as that “asking for a lawyer amounted to an admission of guilt.” Id. at 721, 404 A.2d

at 1081. We did not, however, address the issue, because we decided the case on other

grounds.

       Williams also urges us to adopt the reasoning of the dissent of Judge Raker in

Baynor v. State, 355 Md. 726, 750-51, 736 A.2d 325, 337-38 (1999) (J. Raker dissenting),

in which she acknowledged that, “Courts around the country have held that the giving of

false advice as to the possible penalties is a factor affecting the voluntariness

determination” and concluded that “[i]n order to properly assess the voluntariness of

Baynor's confession, the jury should have been allowed to consider evidence that the

detective told him that he faced being put to death summarily.” We agree that false advice

may be a factor affecting the voluntariness determination, but that is not in issue in the

present case.

       Even were we to have found that the comments of the police could have been

construed as an improper inducement or promise, Williams did not rely on these statements

in making his confession. Prior to confessing, Williams stated, “No matter what you all

find out, they’re going to smoke my boots anyway.” His statement certainly reflected


                                            29
Williams’s understanding that he would be subject to severe sanctions, no matter what he

said.

        Williams, however, argues that police “did more than just present Petitioner with

two different characterizations of the crime at issue” because, he asserts, they took

advantage of his ignorance that the two possibilities presented both constituted first degree

murder. Any reliance that Williams now claims based on the detectives’ characterizations

of the crime is belied by Williams’s own statements of “no matter what you all find out,

they’re going to smoke my boots anyway.” As Judge Serrette found, Williams’s statement,

“I mean, am I ever going to see the street again”, indicates that “he did not have the

misunderstanding he now alleges.”

        In conclusion, we hold that Williams’s statement, “I don’t want to say nothing. I

don’t know” was an ambiguous invocation of his right remain silent. We further hold that

his confession was voluntary.




                                                     JUDGMENT OF THE COURT OF
                                                     SPECIAL APPEALS AFFIRMED.
                                                     COSTS IN THIS COURT AND
                                                     THE COURT OF SPECIAL
                                                     APPEALS TO BE PAID BY
                                                     PETITIONER.




                                             30
Circuit Court for Prince George’s County
Case No. CT110710X
Argued: October 6, 2015


                                               IN THE COURT OF APPEALS
                                                    OF MARYLAND

                                                            No. 9

                                                   September Term, 2015


                                            DEANDRE RICARDO WILLIAMS

                                                              v.

                                                 STATE OF MARYLAND


                                                        Barbera, C.J.
                                                        Battaglia
                                                        Greene
                                                        Adkins
                                                        McDonald
                                                        Watts
                                                        Harrell, Jr., Glenn T.
                                                        (Retired, Specially
                                                        Assigned)

                                                               JJ.


                                            Dissenting opinion by McDonald, J.,
                                           which Barbera, C.J., and Adkins, J., join


                                                  Filed: December 18, 2015
       Under the Fifth Amendment of the United States Constitution, a suspect in a

criminal case has a right to remain silent in the face of police questioning. When the

suspect is in police custody, officers must advise the suspect of that right, among others,

in a litany that has come to be known as the Miranda warnings, and must cease

questioning if the suspect invokes the right to silence.1

       The basic rules are straightforward.       But in a particular case there may be

uncertainty – as to whether the person is in custody, whether the person has invoked the

right to silence, or whether the police have engaged in forbidden questioning. The case

law has developed subsidiary rules for grappling with such uncertainties.2 But it does not

support finding ambiguity where there is none – even if it is tempting to do so in a case

where the officers are not overbearing and are simply trying to keep the prime suspect

talking about his role in a horrendous crime.

       The Majority opinion accurately summarizes case law concerning the invocation

of the right to silence by a person in police custody, some of it dealing with ambiguous

invocations of the right to silence. Much of it, however, does not apply to this case. In


       1
           Miranda v. Arizona, 384 U.S. 436 (1966); Michigan v. Mosley, 423 U.S. 96, 103
(1975).
       2
           E.g., Oregon v. Mathiason, 429 U.S. 492 (1977) (a parolee who is asked by
police to come to the police station and told he is not under arrest is not in custody);
Berghuis v. Thompkins, 560 U.S. 370 (2010) (simply remaining silent for nearly three
hours, without affirmatively saying anything, is not enough to invoke the right to remain
silent); Rhode Island v. Innis, 446 U.S. 291 (1980) (a conversation between officers
within the hearing of a suspect while he is under arrest and being driven to the police
station is not interrogation).
my view, a review of the complete transcript and video of the police interview of Mr.

Williams leads inevitably to the conclusion that he unambiguously asserted his right to

remain silent, and that a reasonable officer would readily comprehend that election. But

the officers did not halt the interrogation and Mr. Williams ultimately made oral and

written statements that were used as part of the agreed statement of facts that resulted in

his conviction. I would hold that the statements should have been excluded from the

prosecution’s case.3

       As the Majority opinion notes, the critical juncture in Mr. Williams’ interrogation

came when he told the detectives: “I don’t want to say nothing. I don’t know …” In the

circumstances of this interview, a reasonable police officer (which, as the Majority

opinion discusses, is the relevant legal test) would understand that statement to be an

invocation of the right to remain silent. Some context is helpful.

       According to the video recording, Mr. Williams had been alone in the

interrogation room for approximately one hour when the two police officers entered and

began speaking with him.         The officers first asked Mr. Williams various questions

concerning his background and then began to explain their interest in what he might have

to say to them. Mr. Williams stated repeatedly that “I don’t know what’s going on.” The

detectives insisted that it was premature for him to respond until they “go through the

process.” Sergeant McDonald then gave what amounted to a preview of the Miranda




       3
           I do not disagree with the Majority opinion’s analysis of the voluntariness issue.

                                               2
warnings.4 Mr. Williams responded “I don’t want to say nothing,” with an audible

emphasis on “nothing” and appeared to be about to repeat the same sentence he had

stated, in one form or another, six times in the prior two minutes – “I don’t know what’s

going on” – when Sergeant McDonald waved his hands to cut him off and talked over

him. It is evident from the video that Mr. Williams kept talking, but the content is

indiscernible (to this ear, at least, and apparently to the official transcriber as well) as a

result of the officer’s simultaneous comments. However, it seems a fair inference that

Mr. Williams was simply repeating the same protestation of ignorance that he had given

throughout the interview to that point.

       As the State concedes, there is no ambiguity in the statement “I don’t want to say

nothing” as an invocation of the right to remain silent.5         Both detectives certainly



       4
           Sergeant McDonald stated:

                You be, you watch T.V., right? Do you see when the police
                walk up to somebody, and we want to ask you, we want to
                talk to you about something, we always read the person their
                rights? You’ve seen that on T.V., right? They say, you’ve
                got the right to remain silent. Anything you say can and will
                be used against you in court. You’ve heard that before,
                haven’t you? Yeah. We have to go through that formality to
                get to what we want to talk about. That’s, we have to go
                through that formality.
       5
         This fact distinguishes this case from every case cited by the Majority opinion as
an ambiguous invocation of the right to remain silent: in each ambiguous invocation
cited by the Majority opinion, the suspect never made any statement that, standing alone,
would be clear enough to invoke the right to remain silent. For example, “I think I’ll just
quit talking,” which preceded “I don’t know” in State v. Holmes, 102 P.3d 406 (Kan.
2004), is ambiguous even standing alone.

                                              3
appeared to interpret Mr. Williams’ statement as conveying that sentiment.6 Sergeant

McDonald’s immediate response was “But you don’t have to say nothing. … You don’t

have to say nothing….” And, shortly thereafter, Detective Harris confirmed that “you

have the right to stop answering questions at any time.” However, the officers took the

position that it was premature for Mr. Williams to invoke the right to silence at that point

in the interview because “to get to one point, from point A to point B, we have to read

you your rights.”      While the officers’ subjective understandings of Mr. Williams’

statement is not legally dispositive, the officers appeared to come to the reasonable

conclusion that Mr. Williams was trying to assert his right to remain silent. Essentially,

the detectives were telling Mr. Williams that he could not invoke his right to silence until,

as Sergeant McDonald phrased it, “we go through that formality” – i.e, reciting the full

Miranda warnings.

       Consistent with the apparent position of the officers, the State has argued, before

the Court of Special Appeals and in its cross-petition for certiorari to us, that Mr.

Williams’ Miranda rights had not yet attached at the time he made the statement in

question. For the reasons explained well in the opinion of the intermediate appellate

court,7 I would reject that argument and hold that the statement was made in the context




       6
        Mr. Williams’ body language also supported this interpretation. He was leaning
back in his chair with his hands in his pockets as if totally disengaged from the interview.
       7
           See 219 Md. App. 295, 316-23, 100 A.3d 1208 (2014).

                                             4
of custodial interrogation.8 See McNeal v. Wisconsin, 501 U.S. 171, 182 n.3 (Miranda

rights are to be asserted within “the context of custodial interrogation”). Hence, Mr.

Williams could invoke his right to remain silent at that time. The officers’ advice to Mr.

Williams that he could not assert the right to silence until they reached “point B” was

simply incorrect.

       Thus, because Mr. Williams’ statements would have communicated (and did

communicate) to reasonable officers that he chose to say nothing, Mr. Williams

effectively invoked his constitutional right to remain silent. The officers should have

respected his rights and ended the interview at that time.

       Chief Judge Barbera and Judge Adkins advise that they join this opinion.




       8
        The Majority opinion assumes for the sake of analysis that Miranda rights had
attached at the time of Mr. Williams’ statement, but does not otherwise address the issue.
Majority slip op. at 21.
                                             5